DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what the skilled artisan would consider as a “short-term wash device”, a short-term wash treatment” and “a shorter duration”.  Similarly, the dependent claims are rejected for the same reasons. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalmar (2386954).
Re claim 1, Kalmar taches a method of washing produce (fruits and vegetables, col.1, lines 1-5) comprising: applying a short-term wash device  (i.e. tank 11, Fig.1), a short-term wash treatment (bath of solution of sodium hypochlorite, 4-5 minutes, col. 2, lines 45-50); applying a rinse transition component (i.e. tank 16) downstream of the short-term wash device (tank 11), a rinse solution to at least partially rinse and chemically neutralize the short-term wash treatment (col. 3,lines 1-15).  Specifically, Kalmar teaches a detergent washing solution comprising a reducing agent which operates rapidly on any hypochlorite to reduce this to a relatively inert compound.  Kalmar further teaches applying with a wash device 27, 29 (washer) which is downstream of the rinse transition component 16, a wash treatment to the product, wherein the short term treatment is chemically different from the wash treatment using washer 27,29.   Specifically, col. 4, lines 25-40 teaches that the fruit washer 27 delivers solution from tank 16 to a series of notched troughs 29, overlying the brushes so that the fruit is flooded with solution from tank 16.  Kalmar further teaches that the last two troughs 29 of the washer includes a fresh water supply pipe 35 to spray fresh water downwardly to rinse the fruit (col. 4, lines 25-40). 
	Re claim 1, Kalmar fails to teach the short term wash treatment having a shorter duration from the wash treatment of the wash device.  However, Kalmar et al. teach treating with the short term  wash treatment of 4-5 minutes suing hypochlorite (col. 2, lines 55-60). Col. 4, lines 5-20 teaches the hypochlorite serves to wet and loosen up the scale such it can be removed by the washer.  In view of the teachings of Kalmar, it appears that the hypochlorite serves as a pre-treating step, and therefore, it would have been well within the level of the skilled artisan before the effective filing date of the claimed invention, to adjust the cleaning parameters such that the pretreating step serves with a shorter duration as compared to the main washing step in the washer 27.  Furthermore, absent a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan to adjust the cleaning time during each of the tanks, in order to achieve the desired level of cleanliness.  
	Re claim 2, the limitations are met by Kalmar for the following reasons.  The rinse transition component comprises a first stage (i.e. delivery board) to use water from a first source (i.e. water from tank 11)  and a second stage 18 downstream of the first stage and configured to use second water from a second source (i.e. detergent solution in tank 16) different from the first source.  Re claim 3, Kalmar teaches the rinse transition component (16)  having water (i.e. detergent solution in tank 16) source that is different from water received at the wash device.  Specifically, water from the wash device includes water rinse in nozzles 35 which is different from the detergent solution in tank 16.  Re claim 11, Kalmar do not teach the claimed pretreatment time and temperature.  However, absence of a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the processing parameters depending upon such factors as the concentration of the solution, the level and type of contaminants present, and the amount of produce being cleaned, the parameters being adjusted to achieve the desired level of cleanliness. 
Claims 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalmar (2386954) in view of Tikekar et al. (US2016/0088853).
Re claims 4 and 6, Kalmar teaches the invention substantially as claimed with the exception of the short-term wash treatment comprising electrolyzed water or peroxide.  Specifically, Kalmar teaches the short term treatment being a disinfectant comprising sodium hypochlorite.   Paragraph 4 of Tikekar teaches produce routinely sanitized by washing with hypochlorite, hydrogen peroxide, and electrolyzed water to reduce the microbes up to 5 log reduction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted hypochlorite, with hydrogen peroxide or electrolyzed water, as taught by Tikekar et al., to provide equivalent sanitizers for performing the same purpose.   Re claim 7, Kalmar in view of Tikekar et al. fail to teach the limitations of claim 7. However, the skilled artisan would reasonably expect the short term wash treatment using a commonly known disinfectant to achieve a log reduction against microbes since Tikekar teaches these well-known sanitizers are capable of achieving up to 5 log reduction of microbes such as E. coli. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalmar (2386954) in view of Hoefnagels (US2016/0262410).
Kalmar teaches the invention substantially as claimed with the exception of plasma activated water.  Hoefnagels teaches a process for the treatment of fruits and vegetables.  Paragraphs 21, 29, 48 and Table 1 teaches the use of plasma in combination with water for purposes of disinfecting and reducing the amount of microorganisms present on the produce.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kalmar to have included plasma activated water, as taught by Hoefnagels, for purposes of performing the same function of effectively disinfecting and reducing the amount of microorganisms present on the produce. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalmar (2386954) in view of Arata (7435438).
Kalmar teaches the invention substantially as claimed with the exception of the short term wash treatment comprising an acid consisting of citric acid and a lactic acid and silver ions within the claimed range.  Arata teaches a method of rinsing consumable food products, including fruits and vegetables, using and electrolytically generated silver citrate solution comprising (col. 19, lines 15-20) 5-30ppm silver citrate and 5-10 percent citric acid (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kalmar to include a solution comprising silver citrate and citric acid, as taught by Arata, for purposes of performing the same function of providing a disinfectant solution for rinsing fruits and vegetables. 
Claims 9-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalmar (2386954) in view of Lemons (US2009/0192231).
Kalmar teaches the invention substantially as claimed with the exception of the limitations as recited in claims 9-10 and 12-13, specifically failing to teach an acid and a polyol, wherein the acid is selected from phosphoric acid, citric acid, and lactic acid and a polyol consisting of glycerin and a propylene glycol and further failing to teach a chloride, each of the above ingredients having the specified claimed concentration.  
Lemons teaches treating agricultural products (i.e. lettuce, paragraph 27), by treating with antimicrobial compositions comprising at least one acid (paragraph 7) selected from phosphoric acid, lactic acid, citric acid, hydrochloric acid (i.e. chloride) having a concentration from 0.001wt percent (equivalent to 10ppm), and an organic diol (paragraph 8) comprising propylene glycol having a concentration of 0.001wt percent (equivalent 10ppm).  Re claims 9-10, refer to paragraph 7 and 8 of Lemons.  Re claim 12, refer to paragraphs 7-9.  In reference to active chlorine and the claimed concentration, refer to paragraph 9, which teaches the composition comprising an oxidizing agent having the claimed concentration.  Re claim 13, refer to paragraph 7 which teaches hydrochloric acid, which reads on chloride.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kalmar to include an a composition comprising the claimed acidulants and polyol having the claimed concentrations, as taught by Lemons, for purposes of performing reducing the microbial activity present on the surface of the agricultural product, such that the desired level of cleanliness is achieved. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moore, Lewis, James, teaches a fruit and vegetable washer.  Kuhl and Yousef et al. teach washing eggs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc